FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIACONG CHEN,                                    No. 10-72302

               Petitioner,                       Agency No. A097-817-073

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Jiacong Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider.

We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the BIA’s denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964

(9th Cir. 2002), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Chen’s motion to reconsider

because the motion failed to identify any error of fact or law in the BIA’s prior

order. See 8 C.F.R. § 1003.2(b)(1).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-72302